Title: From George Washington to Anne-César, chevalier de La Luzerne, 28 April 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 28th April 1782
                        
                        I am honord with your Excellencys Letter of the 20th Inst. inclosing Copy of a Letter from Count Rochambeau
                            to you, and a Letter for Mr de Quemy commanding the Emerald Frigate—The latter I sent immediately by Express, under cover
                            to the Governor of Rhode Island, requesting him to send it without any delay to Mr de Quemy.
                        Altho I can hardly think that the Enemy will divide their Force and take possession of Rhode Island, I
                            nevertheless thought it prudent to order all the Works at that place to be destroyed and accordingly Orders were sent for
                            that purpose.
                        The Treasure which came in the Frigate passed this place yesterday escorted by a Detachment of about 80
                            French Troops commanded by a Major of Royal Deux Ponts—but I am sorry to have been informed that the Effects of the
                            Officers were sent round in two small Vessells both of which were taken.
                        Mrs Washington begs me to present to you her sincere respects. I have the honor to be with much esteem
                            & respect Sir Your Excellencys Most Obedient & most humble Servt
                        
                            Go: Washington
                        
                    